Title: To James Madison from John Morton (Abstract), 26 April 1805
From: Morton, John
To: Madison, James


26 April 1805, Havana. “I write at a Moment when I have not many Moments to spare from Exertions in favor of M. Gray who this day was seized in his Person by orders of the Intendant & conveyed to the Common Prison of the City, & all the Papers in his Office both public & private placed under the seals of the same officer. The pretext is a futile one on account of M. Grays having certifyed, only, a Bill of Sale of a Vessel here which afterwards went to windward & loaded, & the Captain neglected to pay the Duties which had accrued at this Port. How far Mr: Grays mere Certificate could implicate him I leave the President to judge.
“The Consequence here is a Total suspension of all Business—no Vessel can sail. I am using every Exertion—I am in Hopes this Vessel, will get out having already her Morro pass.”
Adds in a 27 Apr. postscript: “M. Gray is liberated—The details will follow hereafter.”
 